Plaintiff was riding in an automobile with two other men, one of them Gager, the driver, to their place of employment in Detroit. Driving on West Grand boulevard and coming to the intersection of the boulevard and Hamilton avenue, the automobile collided with a street car of defendant, and plaintiff was severely injured. He had verdict for $8,000. On motion for judgment notwithstanding the verdict, defendant had judgment on the *Page 433 
ground of contributory negligence as a matter of law. Plaintiff brings error, presenting the single question that the court erred in ordering the judgment. Defendant also has 53 assignments of error, 39 of which are discussed and relied upon in its brief.
Whether Gager, the driver of the automobile, was guilty of contributory negligence (imputed to plaintiff riding with him) was a question for the jury, and the court erred in ordering judgment for defendant. On this matter the evidence must be viewed most favorably to plaintiff. Plaintiff was going east on the boulevard just before daylight. The street car was moving north on Hamilton. No other vehicles or cars were near the intersection at the time. Gager slowed the automobile for the intersection to between 7 and 9 miles per hour. When at or near the building line on the west side of Hamilton he saw the street car about 25 or 30 feet from the sidewalk line. It appeared to be coming to a stop. Gager, who had run street cars, knew that the street car was required to stop on the near side of the boulevard, and before crossing, and he had such requirement in mind at the time. Having observed the street car, he looked the other way, to the north on Hamilton, and proceeded to cross with the result stated. Plaintiff's witnesses testified that the street car did not stop before crossing the boulevard. An ordinance of the city required such stop. Plaintiff had testimony that the speed of the street car at or near the moment of impact was about 20 miles per hour. Gager was not bound to anticipate that the street car would cross the boulevard without stopping. His knowledge of the rule requiring the street car to stop, and his reliance on it at the time, and his observation that the car appeared to be stopping, made the question of whether his attempting to cross *Page 434 
in front of the approaching street car was contributory negligence one of fact for the jury. See Green v. Railway,218 Mich. 59; Theisen v. Railway, 163 Mich. 68. And for review of authorities on the matter, see notes 46 A.L.R. 1021 and 28 A.L.R. 253; Schmidt v. Philadelphia Rapid Transit Co.,253 Pa. 502 (98 A. 691, 17 N.C.C.A. 711-712, note). Plaintiff is entitled to judgment on the verdict, unless defendant's assignments of error require reversal.
A number of such assignments present the contention that the ordinance or ordinances were not admissible, not having been pleaded. The trial court permitted an amendment in this regard, and admitted the evidence. But it is urged that plaintiff had not yet amended formally. If that be so, he may amend here.
Defendant's chief point is that the verdict is against the great weight of the evidence. The issue of greatest importance is whether the street car stopped before crossing the boulevard. At least two of plaintiff's witnesses testified that it did not stop, the two who rode with plaintiff in the automobile. Their testimony is consistent and without badge of falsehood. This is also true of the testimony of witnesses for defendant on that issue, who said the car did stop. That defendant had the greater number of witnesses is not decisive. It seems improbable that a motorman would run a street car without stopping across a thoroughfare like the boulevard. But on the other hand, it was before daylight, and the record indicates no other vehicles or cars at or near the intersection at the time. On full consideration of the evidence, we are not moved to set aside the verdict on this ground.
It is next urged that the verdict is excessive. The rule to be used in determining this question is stated inFishleigh v. Railway, 205 Mich. 145, and it has *Page 435 
been restated many times, and need not be repeated here. Applying the rule to this case permits the verdict to stand.
The court was not requested to instruct of the doctrine of imputed negligence, of imputing to plaintiff, a voluntary passenger of mature years, the negligence of the driver of this private conveyance, except this:
"The plaintiff, Mr. Kellstrom, and his attorneys, must prove to you by a preponderance of the evidence, that the driver of the auto, Mr. Ted Gager, was in no way negligent in causing this accident."
The court did instruct that, before plaintiff could recover, he must establish "that there was nothing done in operating the automobile which was negligent, known in law as contributory negligence," and the court gave four of defendant's requests in which the jury was advised in what respects it might find Gager to have been negligent. We think, in view of the brief quoted request, the court's instructions were sufficient to escape a holding of reversible error. And in this regard there is some confusion in the charge, of which complaint is made. The court in some instances instructed as though the plaintiff himself had driven the automobile. But in the beginning of the charge he spoke of "an automobile in the hands of the driver of the plaintiff in this case, or with whom he was at the time riding." In other instances he mentioned Gager by name as the driver of the automobile. The jury heard the simple facts, and we are not impressed that they were misled in this respect by the court's instructions, and this, with the absence of a request for more specific instruction, requires a holding that the matter is not reversible error.
A number of other assignments are on the charge and of failure to charge as requested. Nothing will *Page 436 
be gained by an extended discussion. It is sufficient to say that the requests, so far as proper, were fairly covered, and the charge, taken as a whole, was not prejudicial to defendant. The defendant's assignments present no reversible error.
Reversed and remanded, with direction to enter judgment on the verdict. Costs to plaintiff.
McDONALD, POTTER, SHARPE, and FEAD, JJ. concurred with CLARK, J.